Citation Nr: 0215231	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs 



INTRODUCTION

The veteran had active duty from July 1965 to July 1968 and 
from April 1976 to September 1978. This matter comes on 
appeal from a May 1998 decision by the Portland VA Regional 
Office.

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  A back disability was not present inservice and is not 
otherwise shown to be related thereto.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The RO also specifically 
addressed the applicability of the VCAA to this case by 
correspondence dated in December 2001. The veteran was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought. See Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002). The veteran has not 
identified any additional evidence which would assist in 
deciding his claim. Further, by remand dated in November 
2000, the Board attempted to obtain specific private medical 
records and to schedule the veteran for a VA examination. The 
veteran failed to return the authorization needed to obtain 
the medical records in question and failed to report for the 
scheduled VA examination. The Board finds that further 
development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The veteran has contended that he has residuals of an 
inservice back injury, which he evidently maintains was 
sustained when he was struck by shell fragments in April 
1966. The evidence shows that he underwent a lumbar 
laminectomy at Mercy Hospital in San Diego, California in 
February 1985. The veteran has related on other occasions 
that his back condition had its onset in January 1985 when he 
sustained an injury while working as an elevator repairman. 
In November 2000, the Board remanded the case in order to 
schedule the veteran for a VA examination, which was to 
include an opinion from the examiner regarding the likelihood 
that any present back condition had its onset in service, is 
the residual of an inservice injury or is otherwise related 
to service. However, the veteran indicated that he would not 
report for the scheduled examination. Accordingly, the 
veteran's claim must be considered based on the evidence that 
is of record. See 38 C.F.R. § 3.655 (2001).

Service medical records make no mention of a back injury or 
condition, to include a shell fragment wound of the back. VA 
examination in 1978 found no back pathology. It was not until 
1985, several years after the veteran's service separation, 
that he underwent surgery for a back condition, surgery 
apparently necessitated by a post-service back injuryin 
January of that year. Further, no competent medical opinion 
or other medical evidence relating a current back disability 
to his military service has been submitted. Again, the 
veteran failed to report for the VA examination the Board 
requested in order to identify the etiology of his back 
condition. Accordingly, the Board finds that the evidence 
that is of record does not show a chronic back disability had 
its onset in service or is otherwise related to service. 
Service connection for a back disability is not in order. 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-doubt rule is not applicable. See Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for a back disability is denied.




		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

